Title: To James Madison from Jacquelin Ambler, 5 July 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond. 5th. July 1783.
I still hope the Gentlemen in Congress will enable me to adjust the Accounts of the Treasury in a regular mode, by transmitting a Certificate expressing the share of each, of the Remittances made in the course of this Year, & directing the Auditors to issue warrants accordingly. I have made no use of the partial Certificates hitherto sent, and the Gentlemen may rely on my restoring them on receipt of a general one. I have been & stil am unhappy that this business is not adjusted—an Accident may happen to me, & if there should—my Accounts must appear erroneous. You mention the sum of £200. as received from the Sheriff. of Accomack. Mr. Jones was here when the Sheriff settled & informed me that £203. .15. .9. was paid by young Satchell, & for so much the Sheriff has credit. will you my Dear Sir take the trouble to run over my Letters (if those are in being which covered the Bills transmitted on the general Account of the Deputation both last year & this) & send me a memo. of the Bills distinguishing the dates & Sums. two Days ago a draft signed by yourself Colo. Bland & Mr. Mercer for 80 Dollars in favor of Hyam Solomon dated 20. March. was presented. I have paid it on my private Account: I could not out of the public Money, as the Law requires I should produce an Auditors Warrant for every sum paid out of the Treasury; & indeed I could not know how this sum was divided, & of course how to carry it to account. You will be so good as to consider this also in the General Certificate.
Some days ago the Commissioners for the defence of Chesapeak lodged in the Treasury two Bills of Excha. on Messrs. Lacaze & Mallet Merchts. in Phila. one for £683. .19. .2. & one for £550. Virga. Curry. as there is little probability of Money’s coming into the Treasury to any amount before the next Spring (the collection of Taxes being postponed) I could wish these Bills should be applied to yours & the use of the other Gentlemen in Congress, our Delegates. to enable me to do this the Gentlemen will please to authorize their friends here to take from the Auditors Office Warrants on their respective Accounts to the amount of one or both the Bills.
Mr. Jones & Mr. Lee were both clearly of opinion the loss sustained in negotiating the Bills sent formerly may be, with the greatest propriety, debited in their respctive Accounts. I am with great regard
Dear Sir Yr. affect. Servt.
J. Ambler
